Broyles, C. J.
The defendant was convicted in the criminal court of Fulton County of the offense of possessing whisky “that did not bear the tax stamps prescribed by the State revenue commissioner.” He obtained a writ of certiorari from the superior court. • On the trial in that court the only incriminating evidence *898against the accused was that the officers found the described whisky in a locked room in a house near his place of business, that the room had on it a Yale lock, and that they opened the door with a key which they took from the defendant. The officers testified on direct examination that no other key could unlock the lock, as Yale locks were never duplicated. However, defendant’s counsel produced another Yale lock and key, and demonstrated that such key could unlock the lock which the officers had taken from the door in question, and that the key to that lock could unlock the lock produced by the defendant’s counsel; and the officers then admitted that both keys would unlock both locks and that “they never knew before that Yale locks were ever duplicated.” The evidence connecting the accused with the offense charged was wholly circumstantial, and was not sufficient to exclude every reasonable hypothesis save that of his guilt. It follows that the overruling of the certiorari was error.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.